Citation Nr: 0405776	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus from 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from August 1945 to 
April 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied an increased rating for 
bilateral tinnitus from 10 percent.


REMAND

This case requires further development to ensure compliance 
with the notice and duty-to-assist provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  The veteran has not yet 
been provided notice of the aforementioned provisions in 
connection with his claim for an increased rating.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that the 
case is developed in accordance with all 
notice and duty-to-assist provisions of 
VCAA.  The veteran and his attorney should 
be notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim of an increased 
rating for tinnitus from 10 percent, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  In particular, the 
notice should include language informing 
the veteran that in order to substantiate 
his claim for an increased rating, or more 
particularly the portion of his claim 
regarding an extraschedular rating, he 
needs to obtain and submit evidence 
demonstrating that his tinnitus caused 
marked interference with employment, or 
frequent periods of hospitalization so as 
to render impractical the application of 
the regular schedular standards.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

2.  Following completion of the 
development requested above, the RO should 
readjudicate the veteran's claim for an 
increased rating for tinnitus, taking into 
account the entire record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




